Citation Nr: 0305036	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-06 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for glaucoma as secondary 
to service-connected conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the 
benefit sought on appeal.

The Board observes that in March 2000, the veteran signed and 
filed a statement in support of claim in which he withdrew 
his request for a hearing before the RO concerning the issue 
on appeal and requested that his case be forwarded to the 
Board for final disposition.  The statement in support of 
claim also contained a withdrawal of his substantive appeal 
concerning the issues of entitlement to increased disability 
ratings for epiphora (rated as 20 percent disabling) and 
conjunctivitis (rated as 10 percent disabling).  Therefore, 
these issues are not in appellate status.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2002).


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran has glaucoma.

2.  There is no medical evidence showing that the veteran's 
diagnosed glaucoma is causally related to his service-
connected conjunctivitis or epiphora.


CONCLUSION OF LAW

The veteran's diagnosed glaucoma is not proximately due to or 
the result of his service-connected conjunctivitis or 
epiphora.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his diagnosed glaucoma is the result 
of his service-connected conjunctivitis.  Specifically, the 
veteran has contended that "my glaucoma is the result of the 
pressure caused by the inflammation of the conjunctiva I'm 
suffering since I was in the army."  It does not appear that 
the veteran claims that service connection for glaucoma 
should be awarded on a direct basis. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the claims file reveals that, by a July 1964 
rating decision, the RO initially service-connected the 
veteran for conjunctivitis and assigned a 10 percent 
disability rating therefor, effective from May 26, 1964.  
That evaluation has remained in effect ever since.

The medical evidence on file, which includes both private and 
VA medical records, reveals that the veteran's glaucoma was 
first diagnosed in 1996.  However, none of the medical 
records on file demonstrate that the veteran's glaucoma is 
proximately due to, or the result of, his service-connected 
conjunctivitis or epiphora or that these service connected 
disabilities increased the aggravated the glaucoma.  A June 
2002 letter from the veteran's private optometrist - which 
the veteran presented as evidence that his glaucoma is 
related to his service-connected conjunctivitis - only states 
that the veteran suffers from glaucoma; it is silent has to 
the cause of his glaucoma or to any association between 
glaucoma and his service-connected disabilities.  The report 
of a June 2002 VA eye examination shows diagnoses of 
uncontrolled chronic open angle glaucoma; early age-related 
macular degenerative changes; mild changes of 
nonproliferative diabetic retinopathy; and bilateral senile 
cataracts.  The examining physician stated that "all these 
findings are not correlated to the service connected 
conjunctivitis and epiphora." (Emphasis added.)  The 
remainder of the medical evidence of record, which consists 
primarily of VA clinical records, show treatment for glaucoma 
or other eye ailments, but contain no indication that there 
exists a causal connection between his glaucoma and service-
connected conjunctivitis or epiphora. 

The Board has considered the veteran's written statements, 
which state, in effect, that his glaucoma is proximately due 
to or the result of his service-connected conjunctivitis.  
However, while the veteran is competent to report symptoms 
experienced, he is not a medical expert and therefore is not 
competent to render a medical diagnosis or provide an opinion 
on the question of medical nexus.  Questions requiring such 
diagnostic skills must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Hence, the record contains no competent evidence showing that 
the veteran's glaucoma was caused or aggravated by his 
service-connected conjunctivitis or epiphora, or otherwise 
related to a disease, injury or other incident of service.  
The expert medical opinion of record is to the effect that 
the veteran's glaucoma is not associable with his service-
connected disabilities.  Therefore, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has since 
issued regulations consistent with this law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The appellant 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, supplemental 
statement of the case, and other correspondence from VA have 
informed the appellant of the information and evidence 
necessary to substantiate his claim, and have therefore 
satisfied the notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Indeed, the Board notes that in May 2002 the VA sent a letter 
to the appellant which detailed what evidence the appellant 
was required to provide, including evidence of "a 
relationship between your claimed condition and your service-
connected disability."  The appellant specifically responded 
to this letter in June 2002 by providing a letter from his 
private optometrist.  However, as was already explained above 
in this decision, this evidence did not contain the evidence 
VA identified as necessary to establish entitlement to 
service connection for glaucoma as secondary to service-
connected conjunctivitis. 

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board also finds that no additional medical evidence is 
necessary to decide the appeal.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to service connection for glaucoma as secondary 
to service-connected conjunctivitis is denied.




____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

